oO CO NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT

United States Attorney
ROGER YANG )

Assistant United States Attorney

501 I Street, Suite 10-100 JAN 2 2 2020
Sacramento, CA 95814 8 ay COURT
Telephone: (916) 554-2700 CLERK, U.S, DIS INIA
Facsimile: (916) 554-2900 EASTERN Dis LOR

 

DEPUTYC.cAR SA)

Attomeys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN RE

2:18-MC-00058 JAM
GRAND JURY INVESTIGATION NOS.
2015B-61, 2017B-103, 2015R00926

_{BROPOSED] ORDER TO UNSEAL
APPLICATION AND SUPPORTING AFFIDAVITS

 

 

 

Upon application of the United States of America and good cause having been shown,
IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby
ordered unsealed.

pace _1[22/zox8 Cadhe—

Honorable Carolyn K. Delaney
UNITED STATES MAGISTRATE JUDGE

 

[PROPOSED] ORDER TO UNSEAL APPLICATION AND
SUPPORTING AFFIDAVITS

 
